Order filed, September 27, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00715-CR
                                 NO. 14-12-00716-CR
                                 NO. 14-12-00718-CR
                                 NO. 14-12-00719-CR
                                 NO. 14-12-00720-CR
                                 NO. 14-12-00728-CR
                                   ____________

                       WILBURT DWAINE CASH, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
    Trial Court Cause No. 11-DCR-057110, 11-DCR-057111, 11-DCR-056924A,
              11-DCR-056925A, 10-DCR-055517, 11-DCR-056926A


                                        ORDER

      The reporter’s record in this case was due August 27, 2012, 2012. See Tex. R.
App. P. 35.1. On August 31, 2012, this court granted the court reporters request for
extension of time to file the record until September 26, 2012. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the time
prescribed in the first request, the court GRANTS your second request and issues the
following order.

       We order Elizabeth Wittu, the official court reporter, to file the record in this
appeal on or before October 29, 2012. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Elizabeth Wittu does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM